 BUZZA-CARDOZO, A DIV. OF GIBSONBuzza-Cardozo,a division of Gibson Greeting Cards,Inc.andSalesDrivers,FoodProcessors,Warehousemen&Helpers,Local952,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Petitioner.Case 21-RC-11020June 30, 1969DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBy CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAPursuant to a Stipulation for Certification uponConsent Election executed on October 9, 1968, anelectionbysecretballotwasconductedonNovember 8, 1968, under the direction andsupervil;ion of the Regional Director for Region 21,among the employees in the stipulated unit. At theconclusion of the election, the parties were furnishedwith a tally of ballots, which* showed that, ofapproximately 366 eligible voters, 350 cast ballots,of which 118 were cast for, and 187 against, thePetitioner, 45 were challenged, and none was void.The challenges were not sufficient to affect theresults of the election. Thereafter, on November 14,1968,thePetitionerfiledtimelyobjections toconduct affecting the results of the election, dulyserving a copy thereof on the Employer.In accordance with the National Labor RelationsBoard Rules and Regulations,the RegionalDirectorconducted an investigation and, on December 20,1968, issued his report on objections in which herecommended that the objections be overruled andthat a Certification of Results of Election issue. ThePetitioner filed timely exceptions to the RegionalDirector's Report, and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaningof the Act, and it will effectuate thepurposesof the Actto assert jurisdiction herein.2.ThePetitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act.4.We find, in accord with the stipulation of theparties,that the following unit is appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:Allproductionandmaintenanceemployees,shipping and receiving employees,warehousemen589and truckdrivers at the Employer's Anaheim,California,plant;butexcludingofficeclericalemployees, professional employees, salesmen, guardsand supervisors as defined in the Act.5.The Board has considered the entire record inthiscase, including the objections, the RegionalDirector'sReport, and the Petitioner's exceptionsand brief, and adopts the Regional Director'sfindings and recommendations.'Accordingly, as the votes cast for the Petitionerwere less than a majority of the valid votes cast weshall certify the results of the election.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validvotes has not been cast for Sales Drivers, FoodProcessors,Warehousemen & Helpers, Local 952,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica, and that said labor organization is not theexclusive representative of the employees in the unitfound appropriate within the meaning of Section9(a) of the Act.MEMBERZAGORIA, dissenting:On the day before the election, the Employerdistributed envelopes containing 75 cents in coin,accompanied by leaflets which explained that thecoins represented the amount of average hourlyfringe benefits received by employees. Several dayslater,adrawing for groceries valued at $84(described as the cost of annual union dues) washeld.All employees who voted in the election weregiven raffle tickets. The Employer had announcedthe drawing and the prize in a posted advertisementwhich urged employees to vote. The Petitioner lostthe election and filed timely objections to conductaffecting the results of the election. The RegionalDirector found that the gifts were merely election"gimmicks,"whose distributionwould not haveimpaired the exercise of employee free choice. HethereforerecommendedthatthePetitioner'sobjections be overruled, and the certification ofresults of election issue.My colleagues adopt hisrecommendation.To me the combination of the 75-cent gift and the$84 raffle inject a crass monetary consideration intothe election process that really has no place there,and Iwouldset asidethe election.I am concernedwith any distribution of monetarygifts by either an employer or a union. In this case,the 75 cents distributed to each employee had as apurpose to illustrate the Company's average hourlyfringebenefits in graphic form. This alone, however,'Inour opinion,thePetitioner'sexceptions raise nomaterial orsubstantial issues offact or lawwarranting reversalof theRegionalDirector's findings and recommendations or a hearing.In the absence of exceptions thereto,we adoptpro formatheRegionalDirector's recommendation that the Petitioner's objections3, 6, 7, and 9 beoverruled.177 NLRB No. 38 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDcan scarcely suffice tomake a gift of moneyunobjectionable, for the Company could as wellhave illustrated even more graphically itsweeklyfringe benefits, with a gift of $30 instead of 75 cents,inwhich case I am sure my colleagues would wishto set aside this election on that ground alone. Yetwhere the amount is very smallandithas anillustrative purpose, it is difficult to conclude that itwas either given with the purpose of bribing theemployee or would be so regarded by the employeeinmaking his choice. So although I would betemptedtoregardanymonetarygiftasobjectionable, regardless of "legitimate" purpose, Ido not go so far. I would, however, set aside anelection in which either party gave out cash in anyamount without a tie in of any sort (i.e., "here's 25cents, vote for [or against] the Union."), for thiscould only be regarded as a bribe; it would have nolegitimate purpose.Nonmonetary gifts present a similar problem. Iam dissenting in another case,Jacqueline Cochran,Inc.,177NLRB No. 39, from my colleagues'refusal to set aside an election where a turkey wasgiven each employee by the Union, with no purposeother than as a "gift," not, for example, as aninducement to attend a meeting. There the gift wasof more than nominal value, it was estimated atbeing worth about $5. This to me partakes of abribe.Although perhaps without any real logicalbasis, but I think in accordance with generally heldconcepts of morality and ethics, I do draw somedistinction between a monetary and a nonmonetarygift.The former to me smack much more ofbribery, and the amount, even with a legitimatepurpose, that I would find bad as to a monetary giftwould be less than it would take to make anonmonetary gift objectionable. It is true, of course,that it is difficult to draw the line to say preciselywhat amount is bad, even when used to illustrate athat it is difficult to draw the line - to say preciselywhat amount is bad, even when used to illustrate afringe benefit or the like, or conversely, what valuea nonmonetary gift must have before it too shouldbe viewed as akin to a bribe. Partly for this reason,Iam instinctively inclined to the view that all suchgifts have no place in a Board election.Inmy opinion, it would be salutary to adopt arule against all gifts, large and small, by the partiesto a Board election to the electorate. Despite thefact that gifts of relatively small value are not likelyto influence an employee's vote, I see no realpurpose to be served by permitting them, andtherefore no real harm to the parties in forbiddingthem.Here, for example, the Employer could aseasily have made his point by the use of scrip orcardboard coins. It was not necessary to use realmoney.ButsinceIam satisfied that thecombination of the small amount and the purposeheremade the use of the 75-cent gift unlikely toimpair the employees' free choice, I think that theuse of the rule-making powers of the Board is theonly feasible way to combat what I do regard as anintrusion into the Board-election proceedings.As I have indicated, I would set aside the electionhere in all the circumstances, without relying solelyon the 75 cents, as here it was a relatively smallamount and it had an illustrative purpose. The raffleitself I do regard, by itself, as a sufficient basis forsettingasidetheelection.A Board-sponsoredelectionisaseriousgovernmentalfunction,conductedby agents whose responsibilities aresufficiently numerous without the additional burdenof policing games-of-chance. The introduction of theraffle into the election creates a carnival-likeatmosphere, transforming the employee from voterinto contestant, and diverting his attention from theissue being decided to the possibility of winning aprize.The decision on whether to have a union ornot is a significant one and should not be intrudedupon by eye-catching propaganda masquerading as agame of chance.